Citation Nr: 0419017	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  90-43 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement of the appellant to recognition as the 
veteran's surviving spouse for the purpose of Department of 
Veterans Affairs (VA) death benefits.

2.  Entitlement of E. G. to recognition as the veteran's 
surviving spouse for the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:	David S. Forman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1954.  He died in December 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1989 decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which determined that the appellant was not entitled to 
recognition as the veteran's surviving spouse for the purpose 
of VA death benefits.  In an April 1991 decision, the Board 
determined that the appellant was not entitled to recognition 
as the veteran's surviving spouses.  The appellant appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (the Court).  In April 1994, the Court 
vacated the Board's decision and remanded the matter for 
proceedings consistent with the Court's decision.

During the pendency of this appeal, an application for VA 
death benefits as the surviving spouse of this veteran was 
received by the AOJ from another party, E. G.  The appeal was 
remanded by the Board to the AOJ in November 1995 so that the 
AOJ could adjudicate the E.G. request to reopen her claim.

In a March 1997 decision, the AOJ determined that E.G. was 
entitled to recognition as the veteran's surviving spouse for 
the purpose of VA death benefits.  This action resulted in 
the pending appeal being recognized as a simultaneously 
contested claim.  A notice of disagreement with the decision 
was received from the appellant in April 1997.  However, the 
record at that time did not show that statements of the case 
addressing the issue of the entitlement of the appellee to 
recognition as the veteran's surviving spouse for the purpose 
of VA death benefits were issued to each contesting claimant.  
As the appellant had contended that her marriage to the 
veteran should be considered as a deemed valid marriage, the 
issue of E.G.'s entitlement to recognition as the veteran's 
surviving spouse was determined to be an intertwined issue.  
The case was remanded by the Board in January 1998 and 
January 2000.

Thereafter, additional evidence was received at the Board.  
In April 2001, the Board remanded this case to the AOJ for 
consideration of this evidence.  

In January 2003, the appellant testified at the AOJ, but the 
recording of the hearing malfunctioned.  A second hearing was 
held in June 2003.  A copy of that hearing transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the parties 
in this case if further action is required on the part of 
either party.



REMAND

The Board recognizes that this case has been pending for 
years and that it has been remanded several times.  However, 
there has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  Because of VCAA, this case 
must again be remanded to ensure that due process is afforded 
to both the appellant and E.G..  

VCAA provides that first, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  Additionally, 
the VA's duty to assist the claimant includes informing 
him/her of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

A VCAA letter has not been issued to either party.  
Accordingly, the AOJ should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed and 
that contested claims procedures continue to be followed.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The appellant and E.G. are hereby informed that if there is 
evidence supporting the issues on appeal, such evidence 
should be submitted to VA.  


Accordingly, this matter is REMANDED for the following 
action:

1.  The appellant and E.G. are hereby 
informed that if there is evidence 
supporting the issues on appeal, such 
evidence should be submitted to VA.  If 
there is evidence that either party is 
the surviving spouse of the veteran, each 
party must submit that evidence to VA.  

2.  The VBA AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  Both the appellant and E.G. should 
be sent VCAA letters.

3.  If upon completion of the requested 
actions, any issue remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.  
Contested claims procedures should be 
followed.  

The appellant and E.G. have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

